Exhibit 10.8

 

Licensing Services Agreement

 

This Licensing Services Agreement is entered into this 10th day of July, 2008
between Balthaser Online, Inc. (“BOI”), Quest Patent Research Corporation
(“Quest”), and Dickstein Shapiro LLP (“DS”).

 

WHEREAS, BOI has contemporaneously herewith entered into a certain Patent
Investment Agreement (the “PIA”) between and among BOI, Neil Balthaser, Juridica
Investments Limited (“JIL”) and Quest concerning and related to U.S. Patent No.
7,000,180 ) (“180 Patent”), the terms of which are incorporated herein by this
reference (with capitalized terms in this Agreement having the meanings ascribed
in the PIA, unless this Agreement assigns a different meaning thereto), and

 

WHEREAS, BOI, Quest, and DS are desirous of entering into a separate agreement
providing for the performance by Quest of certain services related to developing
and maintaining a licensing program for the ‘180 Patent,

 

NOW THEREFORE, BOI, Quest, and DS agree as follows:

 

1.   BOI agrees that Quest shall be paid, solely out of the Facility provided by
JIL under the PIA and/or from available funds in the Escrow Account referred to
in the PIA (hereinafter referred to as “the escrow”), certain fees as indicated
below in consideration for performing services related to building a licensing
program to obtain non-exclusive licenses for the ‘180 Patent. These services
(the “Services”) shall be performed solely at the direction of DS or other lead
counsel on behalf of BOI and shall include, but are not limited to: monitoring
and analysis of the relevant markets; identifying revenues and market shares of
prospective infringers; when directed by DS or other lead counsel on behalf of
BOI, communicating with prospective licensees, analyzing sales revenues of
accused infringers in order to formulate licensing proposals; and providing
litigation support in connection with developing the damages case against
Alleged Infringers. It is further acknowledged that Quest began performing these
services in or about March, 2008 and has continued to perform these services for
the benefit of BOI, and the other parties to the PIA in helping to develop
licensing strategies for the ‘180 Patent. Quest has also brought BOI and
Juridica Investments Limited together to facilitate the Patent Investment
Agreement.

 



 

 

 

2.    In consideration for Quest's past, present and ongoing services to BOI,
Quest shall receive the following: (i) the sum of $150,000, to be paid in cash
at closing by JIL out of the Facility as a Litigation Cost, and (ii) in addition
to such sum, the sum of $7,500 per month ("Monthly Fees") to be paid as a
consulting fee to Quest (as a further disbursement for Litigation Costs) by DS,
with approval for such disbursements out of the JIL Facility and/or out of the
escrow being hereby authorized by BOI and JIL up to but not exceeding a total of
$250,000 in monthly payments (which shall be an absolute cap on all additional
disbursements to Quest); and (iii) an irrevocable entitlement to a distribution
of a percentage of all proceeds generated by the '180 Patent as set forth in the
PIA for the remaining life of the Patent, regardless of whether those proceeds
are derived from litigation, settlement, licensing or otherwise (except for
those proceeds received by or through the retained rights by BOI for Pro:Fx).
Quest's distribution percentage shall be in accordance with the percentages set
forth in Schedule A to the Patent Investment Agreement. The PIA contemplates
that New Litigation may be undertaken by BOI under the PIA as well. In the event
that the parties decide to pursue such New Litigation, Quest shall have a right
of first refusal to provide services to BOI on substantially the same terms and
conditions as provided hereunder,(subject, at all times, to the absolute cap on
Monthly Fees set out above. If it does elect to provide those services, it shall
execute a new Services Agreement with terms substantially similar to this
Agreement and shall, with respect to the New Litigation, receive its cash
payments from a financing facility like the one provided by JIL and shall remain
entitled to receive its full distribution percentage as set forth in the PIA at
Schedule A with respect to the initial Litigation. If Quest is unable to or
decides not to provide such services, it shall not be entitled to receipt of
cash payments, but shall remain entitled to receipt with respect to Patent
Proceeds derived from the New Litigation of 50% of the Quest Percentage
described in the PIA, with the other 50% percentage distribution from the New
Litigation to revert to BOI. This irrevocable percentage of all proceeds
generated by the '180 Patent shall be reduced by 50% only in the event that in
the New Litigation Quest refuses or is unable to continue to perform the same or
similar services for BOI's benefit as those services described in this document.
No other reduction of Quest's percentage of distribution from Patent Proceeds is
contemplated by the parties. Under no circumstances shall either BOI or any of
its officers, directors, or affiliates be responsible or liable for payment to
Quest of any cash payments, reimbursement of expenses, or payments of a
distribution percentage with respect to Patent Proceeds, as Quest shall look
solely to the JIL Facility and/or the escrow for payment of any and all amounts
owed it, whether hereunder or under the NA.

 

3.    Quest shall provide its services in accordance with and subject to, and
Quest shall be bound by the promises of confidentiality contained in, the PIA
and in any Nondisclosure Agreements executed by the parties hereto or to the
PIA. The results of such services shall all constitute "work product".

 

4.    This Agreement, together with the PIA, constitutes the entire
understanding and agreement between the parties relating to the Services
provided by Quest and supersedes any and all prior agreements, whether written
or oral, that may exist between or among the parties regarding the Services.
This Agreement may be amended only by a written instrument signed by each party.
It may be signed in counterparts. This Agreement shall be governed by, construed
and interpreted in accordance with the laws of the State of New York, without
giving effect to any choice of law rules that may direct the application of the
laws of any other jurisdiction. Venue for any legal action shall be either state
or federal court sitting in New York, New York. The waiver by one party of any
breach of this Agreement, or the failure by one party to enforce at any time, or
for any period of time, any of the terms and conditions of this Agreement, shall
be limited to the particular instance and shall not operate or be deemed to
waive any future breaches of this Agreement and shall not be construed to be a
waiver of any other provision. This Agreement shall not be assigned by either
party without first obtaining the prior written consent of the other party,
which consent shall not be unreasonably withheld. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.

 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth above.

 

SIGNED:

 

Balthaser Online, Inc.   Quest Patent Research Corporation           By: /s/
Neil Balthaser   By: /s/ Jon Scaill Title: President   Title: President & COO
Date: July 11, 2008   Date: 7/11/08

 

Agreed:

 

Dickstein Shapiro LLP

 

By: [ex10viii.jpg] Title: Partner Date: 7/10/08

 

 



--------------------------------------------------------------------------------

 

 